NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 08a0355n.06
                            Filed: June 19, 2008

                                         No. 07-5896

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


DEBRA WHITE,                                   )
                                               )
       Plaintiff-Appellant,                    )
                                               )
v.                                             )   ON APPEAL FROM THE UNITED
                                               )   STATES DISTRICT COURT FOR THE
COMMISSIONER OF SOCIAL                         )   WESTERN DISTRICT OF TENNESSEE
SECURITY,                                      )
                                               )
       Defendant-Appellee.


BEFORE: GILMAN and COOK, Circuit Judges; and COHN, District Judge.*


AVERN COHN, District Judge. This is a social security case. Plaintiff-Appellant Debra

White sought judicial review under 42 U.S.C. § 405(g) challenging the final decision of

defendant-appellee, the Commissioner of Social Security (Commissioner), that she was

no longer disabled and therefore not entitled to benefits. The district court affirmed the

Commissioner’s decision. White appeals, arguing that the administrative law judge erred

in discounting the opinions of White’s two treating physicians and accepting the opinion

of the state agency consultive examining doctor regarding White’s ability to work.




       *
       The Honorable Avern Cohn, United States District Judge for the Eastern District of
Michigan, sitting by designation.
       After carefully reviewing the record, the applicable law, and the parties’ briefs, we

find that the district court did not err in affirming the Commissioner’s decision. As the

district court’s opinion carefully and correctly sets out the law governing the issues

raised, and clearly articulates the reasons underlying its decision, issuance of a full written

opinion by this Court would serve no useful purpose. Accordingly, for the reasons stated

in the district court’s opinion, we AFFIRM.